 LOU STECHER'S SUPER MARKETSLou Stecher's Super MarketsandUnited Food andCommercialWorkersUnion,LocalNo. 88,AFL-CIO. Case 14-CA-1577921May 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 18 January 1983 Administrative Law Judge,StevenM. Charno issued the attached decision.The Respondent filed exceptions and a supportingbrief.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings, andconclusions only to the extent consistent with thisDecision and Order.The Respondent operates two independent retailgrocery stores, where the Union has representedmeatcutter employees for approximately 30 years.lThe. parties'most recent contract expired on 30January 1982,2 and like previous contracts it contained a provision requiring that beef and othertypesofmeat be "cut, weighed, sliced,' andwrapped on the premises." This provision effec-tivelyprohibited theRespondent from using"boxed beef," which is broken down, cut, boxed,trimmed, and packaged before it reaches the gro-cery store. The judge found that meatcutters per-'form less work on boxed beef than on the sides ofbeef traditionally permitted by the parties' con-tracts.The Union also represents in different units theemployees in chain supermarkets and in other inde-pendent retail grocery stores. In July 1981 theUnion and the chain stores negotiated a contractpermitting the use of boxed beef while simulta-neously guaranteeing the jobs of meatcutter em-,ployees. The Respondent and the other independ-ents'were not parties to this agreement.The judge found that the Respondent's presidentStecher and Union Representative Geigle met on 4,5, 'and 8 February to negotiate a new contract.3 On4 February Stecher stated that he was willing tomeet every"day at l 'o'clock until an agreement 'wasreached.Geigle provided Stecher with a copy oftheUnion's most recent - contract with the chain'iThemost recent contract describes the unit as follows[A]llmeat, fish,poultry, barbecue,cooked meat and delicatessen de-partment employees,including head meat cutters,journeymen, ap-prentices and wrappers employed in Self-Service and Service mar-kets2Unless otherwise specified,all dates herein refer to 1982aThe judge found that Stecher and Geigle were in general agreementconcerning the substance of the meetings,but he noted that Stecher re-called three meetings while Geigle recalledonly two Thejudge creditedStecher's testimony that the parties met on three occasions475stores, and they agreed to meet at 1 o'clock on thefollowing day. Stecher reviewed the chain storeagreement, and on 5 February he orally presentedGeiglewith proposals based on that agreement.Stecher stated his opposition to a wage increase,and he proposed that two "floating holidays". bedeleted and that the maximum vacation be reducedto 3 weeks. Stecher also wanted 'to eliminate bene-fits for employees injured off the job, and he pro-posed that sick pay begin on the second day of ab-sence. In addition, he wanted the total cost of anarbitration to be paid by the loser. The judge foundthat the parties reached agreement on some issuesbut not others.4-Stecher also demanded that the management-rights clause be modified to permit the use ofboxed beef.Geigle stated that the Respondentwould have to guarantee the jobs of meat depart-ment employees before the Union would agree tosuch a change. Stecher would not agree to a jobguarantee, and he stated that he would not signany contract which did not contain his proposedmodifications.Geigle indicated that he would takeStecher's proposals "under advisement," but thathe could not agree to any concessions at that time.The parties met again on 8 February but wereunable to -reach any further agreement. Geigle re-viewed his notes from the previous meeting, and hetold Stecher that "we're real far apart" and that"[t]here's just no way that we can get together."Geigle indicated" that the Union wanted to meetwith other independent stores to "put together anindependent package," and he concluded by stat-ing, "We'll'get back to you." Although Geigle ini-tially intended to resume negotiations on 11 or 12February, there was actually no further contact be-tween the parties until 26 February.In late February the Union heard a rumor thatthe Respondent was planning to introduce boxedbeef into its stores, and on 26 February Union Rep-resentativeBlassie asked Stecher whether he in-tended to do so. Stecher responded that the Unionhad been putting him off, that he was losing busi-ness because he was being undersold by the chainstores, and that he needed the boxed beef to fighthis competition. Blassie replied, ."Well, don't do it.We'll have something for you. We'll get something4"The parties.reached agreement on the preamble and provisions gov-erning employment referral, strikes—seniority, transfers, leaves of absence,injury on the job, funeral leave, jury service, safety and sanitation, sepa-rability, store deliveries, and the date of expirationThe parties wereunable to agree on provisions governing bargaining rights, union securityand visitation,management rights, grievances and arbitration,hours andworking conditions, vacations, Sundays and holidays, health and welfareand pension benefits for meat, fish, and deli department employees, tech-nological change, wage rates and job descriptions, sick pay, store closing,and successors and assigns275 NLRB No. 71 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDtogether. Just leave this thing set for awhile."Stecher stated adamantly that he needed the boxedbeef and that he intended to use it to save his busi-ness.--On 1 and 2 March the Respondent began usingboxed beef in its stores and on 2 March the em-moved. On 3 March the Union's president Leechagain told Stecher that the Respondent could useboxed beef in exchange for job guarantees. Theemployees went on strike when Stecher continuedto refuse.The judge found that the Respondent's decisionto use boxed beef was a mandatory subject of bar-gaining, and that the parties had not reached im-passe at the time the Respondent unilaterally beganusing the beef. He therefore concluded that the Re-spondent violated Section 8(a)(5) and (1) and thatthe striking employees were unfair labor practicestrikers.We need not determine whether the Re-spondent's decisionwas a mandatory subject ofbargaining. Even if we assume, arguendo, that theRespondent was obligated to bargain over the issueof boxed beef, we find that the parties had reachedimpasse over that issue by the time the Respondentacted unilaterally.InTaft Broadcasting Co.,5the Board set forth thecircumstances to be'considered in analyzing wheth-er parties have reached a bargainingimpasse:Whether a bargainingimpasse exists is amatter of judgment. The bargaining history,the good faith of the partiesin negotiations,the length of the negotiations, the importanceof the issue or issues as to which thereisdis-agreement, the contemporaneous understand-ing of the parties as to the stateof negotiationsare all relevant factors to be considered in de-ciding whether an impassein bargaining exist-ed.Applying theTaftanalysis to this -case,we -firstnote that the Respondent has recognized the Unionsince 1952 and that- the parties have negotiated nu-merous collective-bargainingagreements,the most,recent - of- which -was effective, from, 28- January-1979 until 30 January 1982. The parties' long 'bar-gaining history therefore lends support .to a findingof impasses; , ..We also note that,' although: Stecher assumed, afirm bargaining posture from-the outset, the Gener-alCounsel' does 'not'contend' that Stecher's conductamounted to bad-faith bargaining. In addition, wethink it fair to conclude that both parties recog-nized the importance of the issue of boxed beef.The Union was clearly concerned with the possibleimpact on the job security of unit employees andthe Respondent emphasized that other stores in thearea had already begun utilizing boxed beef.We particularly emphasize that an impasse find-ing is warranted by the parties' contemporaneousunderstanding of the state of the negotiations. On 5February the parties established their positionswhen Stecher demanded the -right to' use boxedbeef withoutguaranteeingthe jobs of unit employ-ees while the Union asserted that it could not agreeto permit boxed beef without such a guarantee. On8February Geigle reviewed Stecher's proposals,including his proposal on boxed beef, and stated,"It looks like we're real far apart. There's just no -way that we can get together." Geigle also statedthat the Union would "get back" to the Respond-ent after talking with other independent stores andputting together an "independent package." Therewas no further contact between the parties until 26February when Blassie told Stecher not to intro-duce boxed beef because the Union intended to"get something together" for the negotiations:'We find that Geigle's. statementthathe andStecher were "real far apart" with "no way" to'get together,".when coupled with the parties' sub-sequent failure to meet, establishes that each ac-knowledged the futility of further bargaining overboxed beef.'' Geigle's statement constituted a bluntrecognition' that their . efforts had been , fruitless.When viewed against this background and whencontrastedwith their initial commitment to meetevery day, the parties' subsequent lapse in commu-nicationsdemonstrates that they considered theirpositionsto be firmly entrenched and that they didnot believe that any additional concessions wouldbe forthcoming. Even when Stecher and Blassie fi-nally met on 26 February, it was not for the pur-pose of bargaining but rather to permitBlassie toconfirm a rumor that Stecher was preparing to in-troduce boxed beef. A temporary lapse in commu-nications is not necessarily indicative of an impasse,but it assumessignificance in this case , in light ofthe above circumstances.-In this context, a finding of impasse is not pre-cluded by Geigle's stated intention to "get back" toStecher after assembling an "independent -pack-5 '163 NLRB-475,1478 (1967),` petition for review denied 395 F 2d .622,(D C Cir 1968)6Seattle-FirstNational Bank,267 NLRB 897, 898 (1983) ComparewithOld Man's Home of Philadelphia,265 NLRB 1632, 1634 (1982), inwhichthe Boardfound thatbargaininghistory didpasse finding where the parties werenegotiatingtheir initial contract'-'These circumstances distinguish this case fromInto-Roto,Inc, 252NLRB 764, 769 (1980)In thatcase the Board found that an impasse find-ing was not warranted by the parties' contemporaneous understanding ofthe negotiations in view of the parties'continued willingnessto meet andthe union negotiator's statement that "we were close and we weren't,really that far apart "-" LOU STECHER'S SUPER MARKETSage." The-judge found that after their finalmeetingFebruary, but as we have noted the Union in factdid -not contact the Respondent until 26 February,when it simply sought, to confirm the rumor aboutboxed beef. In these circumstances, Geigle's prom-ise to "get back" to the Respondent does not estab-lish that at the time of the unilateral change eitherparty believed that further bargaining would beproductive. Rather, Geigle's decision not to follow'his original intention to resume negotiations on 1I.-or 12 February is further evidence that he had re-signed himself to the futility of bargaining.8 -."A finding of impasse is also consistent with Blassie's assertion to Stecher,on 26 February that theUnion would "get something together" for the ne-'gotiations. In".that same conversation Stecher con-firmed that he intended to beginusingboxed beet,and Blassie told him not to do it and to-wait,awhile. It was in this context that Blassie also as-'serted that the Union would "get something to-gether."We think it clear that.Blassie's statement.was simply part of an attempt to- dissuade Stecher,from using boxed beef and thatBlassiewas not,statingabelief that progress could -bemadethrough further negotiations.We are also not persuaded that an impasse find.ing is precluded by the fact that the parties met. on ;only three occasions. The Board has stated that itdoes not apply a rigid formula in determining-whether the length of the negotiations is indicative,of an impasse.9 In light of the evidence that theparties had clearly recognized the futility of further-bargaining, we conclude that an impasse finding is,consistent with the abbreviated nature :of the- nego-tiations..'In view of the foregoing, we find that the parties'were at impasse over the issue of boxed beef whentheRespondent unilaterally introduced the beef,into its stores. Therefore, assuming arguendo" thatthe Respondent was obligated'to bargain 'over theintroduction of boxed beef into its stores, -we findthat the Respondent met- that obligation. - Conse-quently,we conclude 'that the Respondent- did not ;violate Section 8(a)(5) and (1), and we shall dismissthe complaint.-ORDERThe complaint is -dismissed. `8Geigle also testified that he'originally wanted to wait until 11 or 12February to resume negotiations because Stecher had become-"upset"and Geigle wanted to give him a week to "cool off" We do not consider'this-nized the futility of further bargaining If anything,the testimony demon-strates that Stecher had become extremely angry and that consequently'his position had become more firmly entrenched-., ,I-i9Bell TransitCo, 27110 (1984)i,,,: -47T-MEMBER.DENNIS, dissenting.-Contrary to the- majority, I would adopt the ad-ministrative law judge's decision in this case. Iagree with,the judge's finding that the parties hadnot bargained to impasse when the Respondent uni-laterally introduced boxed beef into its stores.'-As, the judge reasoned,' the Union and the Re-spondent had met on only three occasions for short speriods to negotiate- a new 'contract before the Re-spondent implemented its decision to use boxedbeef, which-the parties' previous contracts- prohibit-ed.The three meetings occurred on 3 days in lessthan a week, and only one of the- -meetings lastedmore than a half hour: At the first meeting, theUnionmerely., presented its proposed contract,which was the master agreement it had recently,negotiated with a, group of chain 'supermarkets. Atthe second, meeting,- which lasted an hour and -ahalf, the Respondent stated its position orally as toeach provision of the Union's proposed. contract.During the- second meeting, the parties reachedagreement on 12 noneconomic matters, but did notagree on any economic terms or- on many majorclauses such as management rights, the grievanceprocedure, and union security. The Respondentproposed to delete a number of existing benefits, togive no wage increases, and to modify-the--oldmanagement-rights clause to allow the use of boxedbeef as' provided in the Union's new- chain storeagreement.The Union-.stated the Respondentwould have. to guarantee the - jobs of unit-employ-ees in order to use -boxed beef, pursuant to - thechain store',contract:2 The. Respondent stated thatit-did not,want to guarantee- jobs and that it wouldnot sign acontract without its proposed modifica-tions.The Union ended the session, by, stating itwould fake-the Respondent's proposals ."under ad-visement," but'it could not agree to concessions "atthis time.'-' -..'The -last_ meeting was very brief. The -Union re-viewed its notes, stated they were "real far,apart" -Boxed beef differs from the beef the Respondent- previously sold inthat itieguires less work on the Respondent's premises to prepare it forsaleThe judge found that the use of boxed beef "is an attempt to take'work formerly done by. bargaining unit employees and have, that workdone by persons outside the,Iwas a-mandatory subject ofbargainingApplying the two-step test setforth in my concurring. opinion, inOtis Elevator Co`,269 NLRB 891, 898(1984),'Ifind first that the Respondent's decision-was "amenable to resolutton,through the.bargaining processIndeed,the judge found that"'[al`desire to reduce ilabor.coit is the sole,demonstrated economic motivationbehind Respondent'sdecision to use'boxed beef" (JD slip op at 9).Second, I find that the benefitachieved bysubjecting the Respondent'sdecision to the bargaining process outweighs any burdens placed on man- -agement that are apparent from the record-. The Union had just negotiated a change in the chain store mastercontract,effective 6 months before the Respondent's contract expired, al-lowing the chain stores,to use boxed beef in return for job guarantees for,the meatcutter employees--,_ 478DECISIONSOF NATIONAL LABOR RELATIONS BOARDand there was "no way" they could get together,but said the Union would "get back" to the. Re-spondent after the meeting with.other independentstores to "put together an independent-package."3The Union did not schedule anymeetingswith theRespondent for several weeks because the Re-spondent'spresident had seemed"upset" at thethirdmeeting and the Union wanted to give himsome time to "cool off.' before-meeting again.About 2 weeks after the third meeting, theUnion heard a rumor from employees that the Re-spondent planned to start using boxed beef the fol-lowing week. When the Union confronted the Re-spondent,theRespondent'spresidentsaidheneeded to use boxed beef to fight his competition.The Unionasked the Respondent not 'to do it, buttowait and the Union,would"get something 'to-gether"for negotiations. The next:week,however,the Respondent began-using boxed beef.I agree with the judge's conclusion'that no im-passe occurred because the negotiations were not"exhaustive"and the parties' differences were not"irreconcilable."In reaching this conclusion, I relyon -the following factors. =First, the very shortlength of the negotiations strongly supports a find-ing that no impasse occurred.Thus, the parties meton only 3 days, for a total of merely 2 to 3 hours,during I week, and the entire course of the negoti-ationsbeforetheRespondent-made a unilateralchange was just over 4 weeks. Further, the partiesdiscussed their substantive proposals at only one ofthe meetings,where they reached agreement on ato make later movement by stating that it could notagree'to concessions"at this.time."Second, although theissue asto the use of boxedbeef was certainlyimportant to the parties, it wasonly one ofa number of important issues on whichtheydisagreed during their brief negotiations, in-cluding all of the economicissues.There was cer-tainly room for furtherbargaining and concessionson these other issues, and therefore a "package"could have been "put together," as the Union pro-posed.Third,the parties'contemporaneous understand-both expectedto meet againfor furtherbargaining.Although the Respondent established a firm posi-tion on its proposals at the second bargaining ses-sion, the Union did not reject. the Respondent'sproposed modifications,_.but rather agreed to take3The Unionand the independents had traditionally engaged in suchpattern bargaining,where the Union and certain independents negotiatedan agreement similar to the chain'store master contract and the Respond-ent would then sign the independent contract with some minor modifica-tionsthem"under advisement."Further, the Respondentmet againwith the .Union a few days later, and atthismeeting theUnion stated it wanted to "put to-gether an independentpackage," thus indicating itwanted to formulate a counterproposal.4 Evenafter theUnion learned of the Respondent's pro-posed unilateralchange, -it. still offered to "getsomethingtogether" for negotiations.Contrary to the majority, I do not view theUnion's failure torespond to the Respondent's oralcontract proposalsfor 3 weeks as an admission thatno furthermovementwas possible in the negotia-tions.The Respondent did not indicate that an im-mediate replywas necessary or that it was underany tremendousfinancial pressure due to competi-tionwith chain stores sellingboxed beef so that itneeded toact quickly. Rather, it appears that thechain stores had been usingboxed beef for 6monthsbeforethe parties'contract expired withouttheRespondent'srequestingany relief from theUnion.Moreover, the parties' bargaining historyshows that the Union's conduct, in suspending bar-gaining whileitnegotiated a pattern agreement forindependents,was consistent with the parties' pastpractice.Finally,theRespondent showed bad faith inplanning tomake aunilateralchange without di-rectly notifying the Union of its plans or giving theUnion an opportunity to bargain further before itimplemented its initialproposal to use boxed beef.Even whenthe Union confronted the Respondentafter hearinga rumor about the Respondent's inten-tion touse boxed beef, the Respondent never of-fered to meet with the Union to discuss its plans.Iwould find thatno impassehad occurred whenthe Respondentunilaterally introduced boxed beefinto its stores,and Iwould adopt the judge's deci-sion.Accordingly, I dissent.* In light of all the other statementsshowing that the parties anticipat-ed further bargaining,Iwould notfind thatan impassewas establishedmerely by the Union's statementthat the parties were "real far apart"and that there was "noway" they could get together Most significantly,aftermaking these statements,the Unionsaid it would"get back" to theRespondent after meeting withother independent stores to "put togetheran independent package "DECISIONSTATEMENT OF THE CASESTEVEN M. CHARNO, Administrative Law Judge. Inresponse to a chargefiledwas issuedon June '22, 1982, which alleged that LouStecher'sSuper Markets (Respondent) had violated Sec-tion 8(a)(1) and (5) of the National Labor Relations Actby unilaterallymodifying the terms and conditions ofemploymentwithout giving the United Food and Com-mercialWorkers Union, Local No. 88, AFL-CIO. (the LOU STECHER'S SUPER MARKETSUnion) notice thereof or an opportunity to bargain. Re-.spondent's answer denies the commission' of any unfair;labor practice...'A hearing was held before me at' St. Louis, Missouri,on July 9, 1982. Briefs were filed by the General Counsel,and Respondent under extended due date of August 30,1982.FINDINGS OF FACT1.JURISDICTION,Respondent is a Missouri corporation which operatestwo retail grocery stores in St. Louis, Missouri. One ofthe stores, which houses Respondent's offices, is locatedon Brentwood Boulevard; the other is situated-, onWatson Road. During the year ending December 31,.1981, a representative period,- Respondent derived grossrevenues in excess of'$500,000 in the-course and conductof its business operations.During that period, in thecourse of its operations, Respondent purchased and re=ceived products, goods,' and materials valued in excess of$10,000 from points outside Missouri: It is admitted,' and -I find, that Respondent is an-employer engaged in com-merce within-the meaning of the Act.--The Union is admitted to be, and I find is, a labor or-ganization within the meaning of the Act.-II.THE ALLEGED UNFAIR LABOR PRACTICEA. Background' -At all times material, Respondent has employed threemeatcutters at its Brentwood Boulevard store and twomeatcutters and' one owner-supervisor -at itsWatson'Road store. For the past 30 years, the'Unicin has been`the collective-bargaining representative for the meatcut=ters- employed by Respondent.The ' most ' recent' contract'between, Respondent and the Union, which expired 'on'January 31, 1982, identified the. appropriate bargainingunit as:, .[A]llmeat, fish, poultry, barbecue, cooked meat ariddelicatessen department 'employees,-, including' head-meat cutters, journeymen, apprentices and wrappersemployed in Self-Service and Service markets.Traditionally, theUnion has entered a single. master'agreement with the chain supermarkets operating in theSt.Louis metropolitan, area and has then entered. separateagreements, tailored to a smaller volume of= business,.with independent supermarket operators, such as Re-spondent.The collective-bargaining agreements in effect betweenRespondent and the Union between.^1957 and January 30,1982, contained a'provision which explicitly requires thatcertain types. of meat;: including.-beef,'_"must:_be!'cut,weighed; sliced, and: wrapped on the premises :-.iiThe record establishes that, during the hLes of the vanous'collecuve-bargaining agreements in effect between Respondent and the Union; Re-'spondent used various sausages and pork which had been.prepared off its .premisesThere is noallegation or evidence that such use constituted aviolation of any collective-bargaining agreement, and it is impossible' iodetermine from the record whether such use falls within `one of. the ex=479This -provision allows a' retail grocer to use sides of beef,which.consist of.steers which have been broken in halfwith the skirl, head, and entrails removed,' but not to use"boxed beef,"-which consists of a side of beef which hasbeen broken down, center cut, boned, trimmed, andpackaged away from the grocer's premises. More workmust be done by, the meatcutters employed by a retailprepare "boxed beef."During the summer of 1981, the Union negotiated anew contract with the chain supermarkets. While thisagreement permitted the chains to use "boxed beef," itcontained a new clause which provided that existingmeatcutters would be guaranteed their jobs.B.NegotiationsIn December 1981, the Union sent a letter to Respond-ent indicating that it-wished to negotiate a new agree-ment.Respondent's reply - expressed the same desire.During the last week in January 1982,2 the Union con-tactedRespondent, and the parties 'arrangeda 'meetingfor the first week in February:'During the ensuing negotiations, Respondent was rep-re'sented"by its owner, Louis Stecher,` and -the. Union's iie-gotiator was 'its financial secretary, Roberteigle.Theentire, course of negotiations took place' -during threemeetings which, occurred in the first part of February. 3-"The-first meeting took place at the Union's office on,Thursday, February : 4. At : ,that 'meeting, Stecher told,Geigle that, Stecher, wished to 'meet;, with the Unionevery,,.day at 1 o'clock untilan,`:agreementhad beenreached.Geigle, gave Stecher a copy, of the agreementwhich the Union' had negotiated with the , chain super-markets and ; suggested:, he read it in'preparation for theirnegotiations' the following:day:"! '' "Stecher and Geiglemet' again'at 1`'".m. on Friday,'February 5. Stecher and Geigle reviewed `the chain storeeach provision. Geigle,took. notes, !made, some comments,and asked questions: The. two .were able to -agree on anumber of,noneconomic issues4 but, were unable to-reach,agreement .concerning the provisions which Respondentwished, to modify.s..With respect to the management-plicit exceptions to theprovisionwhich requires, that meat be prepared,on the employer's premises --2All dates hereinafterare 1982,, unlessotherwise specified-3Stecher testifiedthatthe parties met on three occasions, but _Geigleonly recalled the firsttwo meetings.Inasmuch as both witnesses'itnesses are ingeneral agreement as to ,'hat'tianspired during the meetinggs, the questionof,what;took place atwhich meeting,istof little significance Geigle, how;ever,was less than.certain andcould not recall particular details concern-ing-"the negotiations,while Stecher"was uniformly consistentand'sttaigfitforward 'This and my"observation of thewitnesses while tes-nologyTentativeag'reementwas reachedon the'"followmg' provisions pre-'amble,employment tieferral,'iio strikeleaves of absence, injury on the job,funeralleave, jury service, health,welfare and pension contribution delinquencies, safety -andsanitation,separability: `store dehvehes,and expiration5Stecher and Geigle did not agreeon the contentof the followingprovisions bargaining rights, union security and visitation,managementrights;' grievance` and arbitration: hours and wbrkmg'coriditions, vacs-'Continued 480DECISIONSOF NATIONALLABOR RELATIONS BOARDrights provision, Stecher told Geigle that he wanted tomodify the contract in order to allow Respondent's useof "boxed beef " -Geigle replied that if Respondentwanted "boxed beef," it would have to guarantee thejobs -of the affected union members. When the meetingended, Geigle said he would take Stecher's oral contractproposal under advisement but that he could not makeany concessions at that time. Stecher said he would notsign any contract that did not contain the modificationshe had proposed.'No further agreements were reached when the partiesmet on Monday, February 8. After Geigle had reviewedthe notes he had made concerning' Stecher's contractproposal, he made the following statement: -It looks like we're real far apart. There's just noway that we can get, together. We still want to-talkto the other independent's [sic] and put together anindependent package. We'll get back to you-No date was set for another meeting, and no furthermeetingswere held during February. It was Stecher'sunderstanding that the Union would contact him to. setup another meeting. Geigle actually scheduled additionalmeetingsin his calendar for February 11 and 12, butthese never took, place.C. Respondent's Use of `Boxed Beef'",Duringlastweek of February, Respondent's-super-visor at the Brentwood -Boulevard store told one of themeatcutters that Respondent was going to begin using"boxed beef" the following week The meatcutter toldthe shop steward, Robert Deutsch, who relayed the in-On Friday, February 26, the Union's business agent attheWatson Road store, Joseph Blassie, met with Stecherat one of Respondent's stores 6 Blassie said that he hadbeen informed that Stecher intended to use "boxed beef."Stecher replied that the-Union had been putting him-off,that his business was going- down, and that he had tohavesomethingin order to fight his competitionBlassieresponded:Well, don't do it.We'll have something for you.We'll get something together. Just leave this thingset for awhile.Stecher was admant that he could not wait and that heintended to use "boxed beef." Later'that day, Blassie in-formed Geigle that Respondent was going to use "boxedbeef' in its stores in violation of the collective-bargainingagreement. Geigle made no response to Blassie and tookno action because he was leaving town for the weekend.tions, Sundays and holidays, health and welfare and pension-meat depart-ment employees, health and welfare and pension-fish department and delidepartment employees, technological change, wage rates and job descrip-tions, sick pay, store closing, and successors and assigns6 Stecher could not recall exactly when Blassie visited him but testifiedthat he'thought it was on the Monday preceding the strike'(March 1)Geigle's testimony that he was contacted by Blassie on Friday, February26,was internally consistent and supported by corroborative detail Ac-cordingly, I credit Geigle over Stecher on this pointOn March 1, "boxed beef' was brought into the Brent-wood Boulevard store, and Deutsch called EdwardLeech, the Union's president, to advise him of its arrivalThe following day, the Watson Road store received"boxed beef," and one of the meatcutters, Donald Smith,informed Leech by telephone.7D. The StrikeOn March 2,a union meetingchaired by Leech wasattended by the business' agents for both of Respondent'sstores and the five meatcutters employed at. those stores.The meeting began with a discussion of the use of"boxed beef" at Respondent's stores. Leech told the at-tendees that the use of "boxed beef' violated the Union'sexpired contract with Respondent and that "boxed beef'was presently the subject of. negotiations between theUnion and Respondent. Leech then'reviewed the remain-der of the oral contract proposals which Stecher hadpreviously made to Geigle. After discussion, the Unionmembers unanimously voted to reject Respondent's pro-posals.8 In a subsequent secret ballot, the Union's mem-bership unanimously voted in favor of a strike. Immedi-ately after the strike vote was taken, Leech told themeatcutters that they were to report for work as usualon March 3 and that, if he were successful the next dayin convincing Stecher to remove the "boxed beef," therewould be no strike'and contract negotiations would con-tinue.9On March 3, the meatcutters who were scheduled towork the morning shift at Respondent's stores reportedforworkas usual.Around 6:45 a.m., Leech met MelTraub, the business agent for Respondent's BrentwoodBoulevard store. Together, they went to Stecher's office,and Leech asked Stecher to remove the "boxed beef."Stecher replied that he had to have the beef. Leech re-sponded that independent supermarkets, including Re-spondent, could have the beef, but they would have toaccept jobguaranteesalong with it. Stecher said he hadto have "boxed beef' because his competition, a nearbychain store, had it and was underselling him on a par-ticular cut of meat. Leech pointed out that Respondent'scompetitor had a contract with the Union allowing theuse of "boxed beef'and containinga job-security clause.'Leech testified that he recalled receiving both telephone calls onMarch 1 Because Leech generally evidenced poor recollection andSmith's testimony on this point was cogent and consistent,Icredit Smitha Leech and Deutsch both testified that rejection of Respondent's pro-posals was by formal vote, while Smith was uncertain whether rejectionof the proposals had been informal or formal Based on my observationof the demeanorof thewitnesses while testifying,IcreditDeutsch andLeechon this question9Of the three witnesses who testified about the union meeting, onlySmith actually gave evidence that the employees understood prior to thestoke vote that any stoke was contingent upon Respondent's continuedrefusal to remove."boxed beef'from its storesThis evidence was-notcontroverted by the other witnesses and is clearly supported by the ac-counts of all three witnesses concerning the remarks made following thestoke vote For the foregoing reasons and based on my observation ofSmith while testifying,Icredit him on this point In this context,IrejectDeutsch's seeming admission that no vote was taken "on the fact that theboxed beef was brought in" as the product of an ambiguous questionposed at the end of a confusing line of examination I credit, rather,Deutsch's prior and subsequent testimony to the contrary, which isstraightforward, cogent, and fully corroborated by Leech and Smith- LOU STECHER;S SUPER MARKETSLeechsaid that a similar contract provision was availableto all of the independent supermarkets.Stecher thenstated that he had to have the "boxed beef," or he wouldbe put out of business by his competition. Leech repliedthat he did not want to see Respondent go out of busi-ness,but he did want Stecher to remove the "boxedbeef"and to continue negotiations.-Stecher again re-fused. Removal of the "boxed,beef' was the only subjectdiscussed at this meeting.Leech left Stecher - and notified the employees whowere scheduled to work that they were going on strike.The employees left the store and, approximately. 15 min-utes after the meeting between Leech and Stecher, apicket line was set up.The pickets'signs read,"Stecher'son Strike" and carried the Union's name or emblem. Thestrike was continuing at the time this case was heard.III.ANALYSISThe General Counsel contends that Respondent violat-ed Section 8(a)(5) by unilaterally implementing the use of"boxed beef" in its stores when such use was a subject ofnegotiation between Respondent and the Union. It iswell established that, absent an impasse in negotiations,an employer's unilateral change in the conditions of em-ployment undernegotiation is a violationof Section8(a)(5).NLRB v. Katz,369 U.S. 736, 743 (1962). Thus,this case presents two basic issues:(1)was an impassereached in the negotiations between Respondent and theUnion, and (2) was the use of "boxed beef' a term orcondition of employment within the meaningof the Act.Impasse has been defined as "irreconcilable differencesin the parties' positions,reached after exhaustive good-faith negotiations ...." Carpenter Sprinkler Corp.,238NLRB 974, 982 (1978), enfd. 605 F.2d 60 (2d Cir. 1979).:Indeterminingwhether an impasse has occurred, theBoard has relied on the following factors: the bargaining .history, the good faith of the parties, the length of thenegotiations,the importance of the issues as to which theparties disagree,and the parties' contemporaneous under-standing as to the state of negotiations.Inta-Roto, 252NLRB 764, 768 (1980);Taft Broadcasting Co.,163 NLRB475, 478 (1967), enfd. 395 F.2d 622 (D.C. Cir. 1968).Here, the parties expressed a mutual desire to negotiatea new contract and met for short periods on three occa-sions between February 4 and 8. At the second meetingon February 5, Respondent made a contract proposal.When the last meeting ended,the parties had reached noagreement on any of the economic issues, and both bar-gaining representatives clearly understood that theywould meet again to continue negotiations: During thenegotiations,Respondent did not apprise the Union thatimmediate action was required on the provision of itsproposal concerning- "boxed beef." The Union did notreply to Respondent's proposal during the 3-week periodbetween the last negotiating meeting and Respondent'sintroduction of "boxed beef', into its stores.Contrary to Respondent's argument on'brief, I do notfind that the-Union delayed the negotiations in bad faithin order tosecure a single agreementapplicable to all ofthe independent grocers with which it bargained. First, itis clear that a union's desire to secure a master contractisnot behavior intrinsically violative of the Act. See481Teamsters Local Union 301,210 NLRB 783, 787 (1974).More significantly, the Union's failure to reply- to Re-spondent's contract proposal for a 3-week period, espe-cially in the absence of any, indication by Respondent,that an immediate reply was required, did not constitutean abdication of the Union's duty to bargain .in goodfaith.SeeFlowers Baking Co.,161NLRB 1429, 1437(1966). I therefore conclude that the Union has not been,shown to have engaged in surface bargaining or to havebargained in bad faith in any other way This, togetherwith the fact that less than 1 week elapsed between thefirst point in time at which the Union could have learnedof Respondent's intended use of "boxed- beef". and thetime Respondent implemented that change, requires thefurther conclusion that the record provides no supportfor Respondent's position that "there existed a reasonableopportunity for 'the Union to have bargained on thequestion before unilateral action was taken by the Em-ployer." SeeNLRB v. Cone Mills Corp.,373 F.2d 595,599 (4th Cir. 1967).10In sum, the negotiations which took place fell far shortof "exhaustive" and the record cannot support a findingthat the parties' differences were "irreconcilable." At notime did either party refuse to engage in further negotia-tions, and there is no basis in' the record to conclude thatthe parties had reached a stage where further meetingswould have been fruitless. I therefore find that an im-passewas not reached by Respondent and the Unionprior to Respondent's implementation of the use of"boxed beef."Respondent argues that its use of "boxed beef' shouldbe viewed as a legitimate entrepreneurial change of oper-ation rather than as a modification of a term or conditionof employment which is a mandatory subject of bargain-ing. In support of its argument, Respondent contendsthat the use of "boxed beef'is anoperational change designed to make production more efficient, purportedlycomparable to the introduction' of labor saving machin-ery.See Fibreboard -Corp. v. -NLRB,379 U.S. 203; 223(1964) (concurring opinion);.Winn-DixieStores,224NLRB 1418, 1433 (1976) This contention is unsupportedby the record. The use of "boxed beef' is not a methodof increasing efficiency or productivity of existing work-ers through the introduction of labor saving machineryor in any other fashion.It is anattempt to take work for-merly done by bargaining unit employees-and have thatwork done by persons outside'the unit.Respondent also contends its use of "boxed beef' has"an indirect and attenuated impact on the employmentrelationship" and that such use will produce no realchange in its employees' working conditions. SeeFirstNational Maintenance Corp. V. NLRB,452 U.S. 666,676-677 (1981),Rochester Telephone Corp.,190 NLRB 161,164 (1971)Again, Respondent's contention is without10 Based on the findings and conclusions in the accompanying text, Ifind that the Union did not negotiate in bad faith prior to March 3 andconclude that evidence concerning the course of negotiations after thatdate,which was admitted over the General Counsel's objection,is irrele-vant to the issues before me Indeed,itis impossible to determine theextent to which any negotiations after March 3 may have been influencedby Respondent's unilateral actionSeeNLRB v Katz,369 U S -at 744 482DECISIONS OF; NATIONAL LABOR RELATIONS BOARDrecord support. There' can be no question that the use of"boxed beef " will provide less work for the employees inthe bargainingunit."Boxed beef' differs from the beefpreviously sold by Respondent in that it requires lesswork on Respondent's premises to prepare it for sale.Therefore, I infer that Stecher's professed desire to use"boxed beef' to meet his competition rested on his real-ization that such use would result in reduced labor costs.Support for this inference is found in the fact that thecollective-bargaining agreements between the Union andgrocers in the St. Louis area had, for a number of years,prohibited the use of preprocessed meat and,in 1981,conditioned the use of "boxed beef' by chain stores onthe existence of job guarantees. For the foregoing rea-sons,_ I find that the use of "boxed beef" by Respondenthad a substantial impact upon the work available for bar-gaining unitmembers.InFirstNational Maintenance Corp. v. NLRB,, 452 U.S.at 679 (1981), the Supreme Court adopteda balancingtest to determine whether an entrepreneurial change af-fecting the availability of continued employment was amandatory subject ofbargaining:whether the benefits ofbargaining to the labor-managementrelationship and thecollective-bargaining process outweigh the burden ofbargaining on the employer's conduct of its'operations.1 iHere, the benefits to the labor,-managementrelationshipand the bargaining process are clear. A desire to reducelabor cost is the sole, demonstrated economic motivationbehind Respondent's decision to use "boxed beef." Laborcost is an issue particularly well suited for resolutionwithin the collective-bargainingprocess.FibreboardCorp. V.NLRB,379 U.S. at 214. There is no indication inthe record here that a further exploration of alternativesby Respondent and the Union would not resultin a 'mu-tually acceptable resolution. of the issue. Furthermore, arefusal to resume bargaining on this issue would condoneRespondent's abrogation of ongoing negotiations andwould frustrate the legislative mandate underlying thebargaining process.. In contrast, the resumption of bar-gaining would appear to have virtually no impact on Re-spondent's conduct of its business.Bargainingwill notalter Respondent's basic operation in any way. SeeFibre-board Corp. V. NLRB,379 U.S. at 213. Indeed, the extentto which the use of "boxed beef' would relieve any eco-nomic hardship which might be faced by Respondent isunascertainable on the record before me. For the forego-ing reasons, I conclude that the use of "boxed beef" is amandatory subject of bargaining between Respondentand the -Union. Based, on the foregoing conclusions, Ifind that Respondent's unilateral use of "boxed beef" wasan unfair labor practice -violative of Section 8(a)(5) of theAct.-i iWhile the standard established inFirstNational Maintenance Corpisclearly applicable here, the facts on which the holding in that case restsdiffermarkedly The economic factor underlying the entrepreneurial de-cision in that-casewas one totally beyondthe union'scontrolThus, itwas apparent that any resort to the collective-bargainingprocess couldhardly benefit either labor-managementrelations or the processitself Inaddition, the Supreme Court 'specifically noted that 'the operationalchange there involved did not constitute an abrogation of ongoing nego-tiations'The General Counsel contends that the strike whichfollowed Respondent's unilateral change in the terms andconditions of employment of its employees was an unfairlabor practice strike, while Respondent argues that it wasan economic strike' flowing from the' Union's admittedrejection of Respondent's contract proposal. Initially, Ifind it extremely improbable that the Union' wouldderive any advantage from an economic strike prior tothe point in time when it formulated- its master agree-ment for independent grocers.More important,- therecord clearly'shows that the sole reason for the strikewhich commenced on March 3 was Respondent's use of"boxed beef." Respondent's employees agreed on March2 to continue working if "boxed beef" was removedfrom Respondent's stores the following day. On March3, the sole subject of the discussion between Respondentand the Union prior to the strike was the removal of- -"boxed beef." Accordingly, I find that the strike whichbegan on March 3 was caused by' Respondent's-.commis-sion of an unfair labor practice and was, therefore; anunfair labor practice strike. SeeCrystal Springs ShirtCorp.,245 NLRB 882, 885 (1979), enfd. 637 F.2d 399(5th Cir. 1981). -CONCLUSIONS OF LAW1. , The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.The Union is a labor organization within the mean-ing of Section;2(5) of the Act.3.All meat, fish, poultry, barbecue, cooked meat anddelicatessen employees, including head meatcutters, jour-neymen, apprentices, and wrappers employed in Self-Service and' Service markets, excluding guards and - su-pervisors as defined in the Act constitute a unit appropri-ate for the purpose of collective' bargaining within themeaning of Section 9(b) of the Act.4.At all times material herein, the Union has been andis the collective-bargaining representative of employeesin the unit defined in the preceding paragraph..5.By unilaterally modifying the terms and conditionsof employement under negotiation, Respondent failedand refused to bargain in good faith with the Union andhas engaged, in and is engaging in an unfair labor prac-tice in violation of Section 8(a)(5) of the Act.6.By the foregoing conduct, Respondent has inter-feredwith,. restrained, and coerced and is interferingwith, restraining, and coercing its employees in the exer-cise of the rights guaranteed by Section 7 of the Act inviolation of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.8..The strike which commenced on March 3, 1982,was an unfair labor practice strike from its inception.REMEDYSince I have found that Respondent engaged in anunfair labor practice, it is necessary that Respondent beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the purposes ofthe Act. Such affirmative action shall include bargaining LOU STECHER'S SUPER MARKETS483collectively with the Union over theuse of"boxed beef'change of a term or condition of employment prior toand bargainingcollectivelywith the Union overanythe implementation of such a change.[Recommended Order omitted from publication.]